Title: From John Adams to John Davis, 11 April 1804
From: Adams, John
To: Davis, John



Sir
Quincy April 11. 1804

I received Yesterday your favour of the ninth. Of Mr Baron I know neither the Person nor the Character: but it Seems to me that a demonstration will not be the less mathematical for the Nation or the Morals of the Author. The Accademy can not know the Manners of all their correspondents, and if the Cause of Truth and Science is really promoted by a bad Man even whom they know to be Such, I cannot See reason to reject his Labours. I am clearly for publishing Mr Bowditch’s Demonstration too. For Error cannot be too fully disproved, nor the Truth too Solidly established. I therefore Should make no difficulty to advise the Committee to publish both, or even Mr Bowditch’s alone, if they are averse to Mr Baron’s; because I think that neither the Council or the Accademy would disapprove of the Conduct of the Committee, in Such a Case.
As the Committee however have a delicacy, if you will be So good as to notify the Counsellors, to meet in the Hall of the Accademy at twelve o Clock on Saturday, I will do myself the Honor to attend them, if my health will permit me. I mention Saturday and twelve o Clock, because I believe that day and Hour will be most convenient for the Gentlemen: any other hour of that day or friday would have been equally agreable to me / who am with great Esteem, your very humble / Servant
J. Adams